Per Curiam.
This case was transferred from Jefferson county to the county of King under the act of 1911. Laws 1911, p. 617. The affidavit for the change was based upon the prejudice of the trial judge, and venue was changed upon that ground. When the case came on for hearing in the superior court of King county, the plaintiff, the relator here, denied the right of the court to proceed, insisting that the case should be remanded to Jefferson county.until such time as the question of the prejudice of the judge, the character of the action, and the convenience of witnesses could be heard and determined in that court. Relator’s objection to a trial in the superior court of King county having been overruled, he comes here, asking for a writ of prohibition.
*363The statute of 1911 has been construed by this court in Garvey v. Skamser, 69 Wash. 259, 124 Pac. 688; State ex rel. Lefebvre v. Clifford, 65 Wash. 313, 118 Pac. 40, and State ex rel. Nelson v. Yakey, 64 Wash. 511, 117 Pac. 265, to be imperative. With the change of venue, the superior court of King county acquired full and complete jurisdiction, and if for any cause the case should not be tried in King county, the statutory remedies for changing the venue are still open to the relator.
Moreover, we are of opinion that prohibition is not a proper remedy in this case. The superior court of King county having jurisdiction, all questions going to procedure or the merits of the case can be raised upon appeal. State ex rel. Port Orchard Inv. Co. v. Superior Court, 31 Wash. 410, 71 Pac. 1100; State ex rel. Miller v. Superior Court, 40 Wash. 555, 82 Pac. 875, 111 Am. St. 925, 2 L. R. A. (N. S.) 395; State ex rel. LaFurgey v. Superior Court, 47 Wash. 154, 91 Pac. 639; State ex rel. Skamser v. Superior Court, 65 Wash. 457, 118 Pac. 344.
The writ is denied.